Citation Nr: 0709045	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-08 775	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from September 1958 
to August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

In March 2006, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7102(b) 
(West 2002).


FINDING OF FACT

The veteran does not have bilateral hearing loss as a result 
of his service; sensorineural hearing loss was not manifest 
to a compensable degree within one year of separation from 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred as a result of the 
veteran's service; sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has bilateral hearing loss as a 
result of his service. Specifically, he argues that he was a 
member of a rifle team and practiced shooting almost every 
day.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for an organic disease of the nervous 
system, such as a sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty was auto maintenance helper.  The 
veteran's service separation examination report, dated in 
September 1960, notes "Has trouble hearing occasionally, 
asymptomatic."  Accompanying audiological test results show 
that the veteran did not have bilateral hearing loss, as 
defined at 38 C.F.R. § 3.385.  An accompanying "report of 
medical history," similarly notes, "Has trouble hearing 
occasionally, asymptomatic."  

The post-service medical evidence consists of VA treatment 
reports, dated between 2001 and 2006.  An audiological test 
report, dated in August 2001, shows that the veteran reported 
a history of hearing loss dating back to the 1960s.  The 
audiological test results show that the veteran has bilateral 
hearing loss, as defined at 38 C.F.R. § 3.385.  A VA 
audiological examination report, dated in June 2004, also 
shows that the veteran has bilateral hearing loss, as defined 
at 38 C.F.R. § 3.385.  

The Board finds that the claim must be denied.  The Board 
first notes that although the veteran's pre-induction 
examination report, dated in June 1958, shows that he 
reported a history of "ear, nose, or throat trouble," his 
ears and drums were clinically evaluated as normal.  A spoken 
and whispered voice test was 15/15, bilaterally.  Given the 
foregoing, hearing loss was not "noted" upon entrance to 
service, and the presumption of soundness applies.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).  

The veteran's service medical records do not show treatment 
for hearing loss, nor is hearing loss shown in the veteran's 
separation examination report.  The first medical evidence of 
hearing loss is dated in 2001.  This is approximately 40 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence of a link 
between the veteran's service and his hearing loss.  In this 
regard, the June 2004 VA examiner stated that it was "less 
likely as not" that the veteran's hearing loss was related 
to his military service.  The VA examiner indicated that the 
veteran's C-file had been reviewed.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim for service connection for hearing loss.  

Finally, there is no competent evidence to show that the 
veteran had a sensorineural hearing loss that was manifest to 
a compensable degree within one year of separation from 
service such that service connection is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

The Board has considered the oral and written testimony of 
the appellant.  The Board points out that, although a lay 
person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the appellant's claim for service 
connection must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in February 2004 the RO sent the 
veteran a letter (hereinafter "VCAA notification letter") 
that informed him of the type of information and evidence 
necessary to support his claim.  The RO's letter informed the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claim.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  The VCAA letter was mailed to the appellant prior 
to the initial RO adjudication of his claim.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran has not been notified.  However, as 
the claim for service connection has been denied, no 
disability rating or effective date will be assigned; and any 
defect with respect to the notice requirement was non-
prejudicial.  Therefore, VA's duty to notify the appellant 
has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA 
medical reports.  The veteran has been afforded an 
examination, and an etiological opinion has been obtained.  
The Board therefore finds that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for bilateral hearing loss is denied.  


		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


